DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Prosecution History 
Claims 1-20 of U.S. Application No. 16/502,602 filed on 07/03/2019 have been examined.
The remarks filed on 01/31/2022 has been entered and fully considered.
Terminal Disclaimer filed on 04/13/2022 and approved on 04/14/2022.
Claims 1-20 are pending in Instant Application.

Response to Arguments
In regards to the Double Patenting: Applicant’s filing and approval of the Terminal Disclaimer has overcome the Double Patenting rejection with respect to claims 1, 5, 8, 12, and 15. The previous Double Patenting rejection to claims 1, 5, 8, 12, and 15 has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments with respect to claims 15-20 have been fully considered and are persuasive. Claim 15 is not an abstract idea based on the arguments on pages 10-12. The previous rejection under 35 U.S.C. § 101 to claims 15-20 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s arguments with respect to claims 1-4 and 8-11 have been fully considered and are persuasive. See remarks on pages 12-15. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-4 and 8-11 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claims 1 and 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious an action-value array generation module when executed by the one or more processors cause the one or more processors to apply a navigation policy to the input state array to estimate an action-value array having a plurality of cells, wherein the navigation policy was trained through reinforcement learning to account for predefined navigational constraints in order to provide a desired navigational action, the action-value array being an array representing a plane in front of the vehicle, wherein the plurality of cells of the action-value array contains an expected long term reward value of driving the vehicle towards a corresponding cell, values of the plurality of cells of the action-value array being representative of a distance between the vehicle and a target the vehicle intends to reach and a distance between the vehicle and one or more objects the vehicle wants to avoid.
As per claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
The prior art fails to explicitly teach or suggest or render obvious the artificial intelligence potential field imaging module when executed by the one or more processors cause the one or more processors to receive an origin value representing a current position and a destination value representing a target position, discretize an N- dimensional potential field array having a plurality of cells around the current position, compute potential values for the cells of the plurality of cells of the N-dimensional potential field array as a function of a proximity of the current position from the target position, and produce an N- dimensional potential field image based on the N-dimensional potential field array, the N- dimensional potential field image having pixels corresponding to the cells of the N-dimensional potential field array
Claims 2-7 depend from claim 1, claims 9-14 depend from 8, and claims 16-20 depend from claim 15 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662